329 S.W.3d 705 (2010)
Dwayne L. CARTER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71878.
Missouri Court of Appeals, Western District.
January 25, 2010.
*706 Rosalynn Koch, Columbia, MO, for Appellant.
Dora Fichter, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM:
Mr. Dwayne Carter appeals from the trial court's judgment denying his motion for post-conviction relief under Rule 24.035 without an evidentiary hearing. Mr. Carter pled guilty to second-degree drug trafficking, section 195.223, and was sentenced to twelve years imprisonment.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).